Per Curiam.
Although proof of the contents of the application for loan made by defendant to the savings bank was no part of plaintiffs’ case, and a dismissal on the ground that the application was not in evidence cannot be sustained, as subdivision 3 of section 265 of the Banking Law, providing that an attorney for a savings bank may receive reasonable compensation for bis services, seems to regulate the charges which may be made by the bank’s attorney against the borrower, there is only one remedy available to savings banks’ attorneys for professional services rendered in such case, and that is a recovery for the reasonable value of such services. It follows that in the absence of proof of the reasonableness of the plaintiffs’ charge of one-half of one per cent of $225,000, in this instance no cause of action was made out. However, as the evidence indicates a balance due for payment of the usual fees, etc., a -prima facie case in that regard was presented.
Judgment reversed and a new trial ordered, with costs to appellants to abide the event.
All concur; present, Lydon, Callahan and Frankenthaler, JJ.